Exhibit 10.4

TERRAFORM GLOBAL, INC.

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of August 5,
2015, between TerraForm Global, Inc., a Delaware corporation (the “Company”),
and SunEdison, Inc., a Delaware corporation (“SunEdison”). Except as otherwise
specified herein, all capitalized terms used in this Agreement are defined in
Section 1. This Agreement shall become effective immediately prior to the
consummation of the initial public offering of the Company’s Class A common
stock, par value $0.01 per share (the “Common Stock”), on the date first above
written (the “Effective Time”).

WHEREAS, the Company intends to make an initial public offering of shares of its
Common Stock (the “IPO”);

WHEREAS, upon the consummation of the IPO, SunEdison or one of its Affiliates
will own certain units (the “Units”), each of which consists of one share of the
Company’s Class B common stock, par value $0.01 per share (the “Class B Common
Stock”), and one Class B unit (the “Class B Units”) of TerraForm Global, LLC
(“Global LLC”), a subsidiary of the Company;

WHEREAS, each Unit held by SunEdison or its Affiliates is exchangeable for one
share of the Common Stock in accordance with the terms of that certain Exchange
Agreement, dated as of the date hereof (the “Exchange Agreement”), among the
Company, Global LLC, SunEdison and the other parties thereto;

WHEREAS, in connection with the IPO and certain transactions related thereto,
the Company has agreed to grant to the Holders (as defined below) certain rights
with respect to the registration of the Registrable Securities (as defined
below) on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

Section 1. Definitions. The following terms shall have the meanings set forth
below.

“Acquired Common” has the meaning set forth in Section 9.

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person; provided that the Company and its
Subsidiaries shall not be deemed to be Affiliates of any holder of Registrable
Securities. As used in this definition, “control” (including, with its
correlative meanings, “controlling,” “controlled by” and “under common control
with”) shall mean possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities, by contract or otherwise).



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble.

“Automatic Shelf Registration Statement” has the meaning set forth in
Section2(a).

“Business Day” means any day of the year on which national banking institutions
in New York are open to the public for conducting business and are not required
or authorized to close.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock of such corporation
(whether voting or nonvoting and whether common or preferred) and (ii) with
respect to any Person that is not a corporation, individual or governmental
entity, any and all partnership, membership, limited liability company or other
equity interests of such Person that confer on the holder thereof the right to
receive a share of the profits and losses of, or the distribution of assets of,
the issuing Person, including in each case any and all warrants, rights
(including conversion and exchange rights) and options to purchase any of the
foregoing.

“Class B Common Stock” has the meaning set forth in the recitals.

“Class B Units” has the meaning set forth in the recitals.

“Common Stock” has the meaning set forth in the preamble.

“Company” has the meaning set forth in the preamble.

“Demand Registrations” has the meaning set forth in Section 2(a).

“End of Suspension Notice” has the meaning set forth in Section 2(f)(ii).

“Effective Time” has the meaning set forth in the preamble.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

“Exchange Agreement” has the meaning set forth in the preamble.

“FINRA” means the Financial Industry Regulatory Authority.

“Follow-On Holdback Period” has the meaning set forth in Section 4(a)(ii).

“Free Writing Prospectus” means a free writing prospectus, as defined in Rule
405 under the Securities Act.

“Holdback Extension” has the meaning set forth in Section 4(a)(iii).

“Holdback Period” has the meaning set forth in Section 4(a)(ii).

 

2



--------------------------------------------------------------------------------

“Holder” means a holder of Registrable Securities.

“Indemnified Parties” has the meaning set forth in Section 7(a).

“IPO” has the meaning set forth in the preamble.

“Joinder” has the meaning set forth in Section 9.

“Long-Form Registrations” has the meaning set forth in Section 2(a).

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Piggyback Registrations” has the meaning set forth in Section 3(a).

“Public Offering” means any sale or distribution by the Company and/or holders
of Registrable Securities and/or another holder of securities of the Company to
the public of Common Stock of the Company pursuant to an offering registered
under the Securities Act.

“Registrable Securities” means (i) any Common Stock issuable upon the exchange
of Units held by SunEdison or its Affiliates in accordance with the terms of the
Exchange Agreement; (ii) any Capital Stock of the Company or any Subsidiary
issued or issuable with respect to the securities referred to in clause
(i) above by way of dividend, distribution, split or combination of securities,
or any recapitalization, merger, consolidation or other reorganization; and
(iii) any other Common Stock held by SunEdison and its Affiliates. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when they have been (a) sold or distributed pursuant to a Public
Offering, (b) sold in compliance with Rule 144 following the consummation of the
Company’s IPO, or (c) repurchased by the Company or a Subsidiary of the Company.
For purposes of this Agreement, a Person shall be deemed to be a holder of
Registrable Securities, and the Registrable Securities shall be deemed to be in
existence, whenever such Person has the right to acquire, directly or
indirectly, such Registrable Securities (upon conversion or exercise in
connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected, and such Person shall be entitled
to exercise the rights of a holder of Registrable Securities hereunder; provided
that a holder of Registrable Securities may only request that Registrable
Securities in the form of Capital Stock of the Company registered or to be
registered as a class under Section 12 of the Exchange Act be registered
pursuant to this Agreement. Notwithstanding the foregoing, with the consent of
the Company and the holders of a majority of the Registrable Securities, any
Registrable Securities held by any Person (other than SunEdison and its
Affiliates) that may be sold under Rule 144(b)(1)(i) without limitation under
any other of the requirements of Rule 144 shall not be deemed to be Registrable
Securities upon notice from the Company to such Person and the Company shall, at
such Person’s request, remove the legend provided for in Section 12.

“Registration Expenses” has the meaning set forth in Section 6(a).

 

3



--------------------------------------------------------------------------------

“Rule 144”, “Rule 158”, “Rule 405”, “Rule 415” and “Rule 462” mean, in each
case, such rule promulgated under the Securities Act (or any successor
provision) by the Securities and Exchange Commission, as the same shall be
amended from time to time, or any successor rule then in force.

“Sale Transaction” has the meaning set forth in Section 4(a).

“Securities” has the meaning set forth in Section 4(a).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

“Shelf Offering” has the meaning set forth in Section 2(d)(ii).

“Shelf Offering Notice” has the meaning set forth in Section 2(d)(ii).

“Shelf Offering Request” has the meaning set forth in Section 2(d)(ii).

“Shelf Registration” has the meaning set forth in Section 2(a).

“Shelf Registrable Securities” has the meaning set forth in Section 2(d)(ii).

“Shelf Registration Statement” has the meaning set forth in Section 2(d)(i).

“Short-Form Registrations” has the meaning set forth in Section 2(a).

“Subsidiary” means, with respect to the Company, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Company or one or more of the other
Subsidiaries of the Company or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
the Company or one or more Subsidiaries of the Company or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control the managing director or general partner
of such limited liability company, partnership, association or other business
entity.

“SunEdison” has the meaning set forth in the preamble.

“Suspension Event” has the meaning set forth in Section 2(f)(ii).

“Suspension Notice” has the meaning set forth in Section 2(f)(ii).

 

4



--------------------------------------------------------------------------------

“Suspension Period” has the meaning set forth in Section 5(a)(xxiii).

“Underwritten Takedown” has the meaning set forth in Section 2(d)(ii).

“Units” has the meaning set forth in the recitals.

“Units Registration Agreement” means that certain Registration Rights Agreement
dated as of May 6, 2015, by and among TerraForm Global, LLC and the investors
named therein, as amended and restated as of June 9, 2015.

“Violation” has the meaning set forth in Section 7(a).

“WKSI” means a “well-known seasoned issuer” as defined in Rule 405 of the
Securities Act.

Section 2. Demand Registrations.

(a) Requests for Registration. Subject to the terms and conditions of this
Agreement, the holders of at least a majority of the Registrable Securities may
request registration under the Securities Act of all or any portion of their
Registrable Securities on Form S-1 or any similar long-form registration
(“Long-Form Registrations”), and the holders of at least a majority of the
Registrable Securities may request registration under the Securities Act of all
or any portion of their Registrable Securities on Form S-3 or any similar
short-form registration (“Short-Form Registrations”) if available. All
registrations requested pursuant to this Section 2(a) are referred to herein as
“Demand Registrations”. The holders of a majority of the Registrable Securities
making a Demand Registration may request that the registration be made pursuant
to Rule 415 under the Securities Act (a “Shelf Registration”) and, if the
Company is a WKSI at the time any request for a Demand Registration is submitted
to the Company, that such Shelf Registration be an automatic shelf registration
statement (as defined in Rule 405 under the Securities Act) (an “Automatic Shelf
Registration Statement”). Within ten days after the filing of the registration
statement relating to the Demand Registration, the Company shall give written
notice of the Demand Registration to all other holders of Registrable Securities
and, subject to the terms of Section 2(e), shall include in such Demand
Registration (and in all related registrations and qualifications under state
blue sky laws and in any related underwriting) all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within 15 days after the receipt of the Company’s notice; provided that, with
the consent of the holders of at least a majority of the Registrable Securities
requesting such registration, the Company may provide notice of the Demand
Registration to all other holders of Registrable Securities within three
Business Days following the non-confidential filing of the registration
statement with respect to the Demand Registration so long as such registration
statement is not an Automatic Shelf Registration Statement. Each Holder agrees
that such Holder shall treat as confidential the receipt of the notice of Demand
Registration and shall not disclose or use the information contained in such
notice of Demand Registration without the prior written consent of the Company
until such time as the information contained therein is or becomes available to
the public generally, other than as a result of disclosure by the Holder in
breach of the terms of this Agreement.

(b) Long-Form Registrations. The holders of Registrable Securities shall be
entitled to an unlimited number of Long-Form Registrations in which the Company
shall pay all Registration Expenses (as defined in Section 6(a)), whether or not
any such registration is consummated. All Long-Form Registrations shall be
underwritten registrations.

 

5



--------------------------------------------------------------------------------

(c) Short-Form Registrations. In addition to the Long-Form Registrations
described in Section 2(b), the holders of a majority of the Registrable
Securities shall be entitled to an unlimited number of Short-Form Registrations
in which the Company shall pay all Registration Expenses. Demand Registrations
shall be Short-Form Registrations whenever the Company is permitted to use any
applicable short form and if the managing underwriters (if any) agree to the use
of a Short-Form Registration. After the Company has become subject to the
reporting requirements of the Exchange Act, the Company shall use its reasonable
best efforts to make Short-Form Registrations available for the sale of
Registrable Securities.

(d) Shelf Registrations.

(i) Subject to the availability of required financial information, as promptly
as practicable after the Company receives written notice of a request for a
Shelf Registration, the Company shall file with the Securities and Exchange
Commission a registration statement under the Securities Act for the Shelf
Registration (a “Shelf Registration Statement”). The Company shall use its
reasonable best efforts to cause any Shelf Registration Statement to be declared
effective under the Securities Act as soon as practicable after the initial
filing of such Shelf Registration Statement, and once effective, the Company
shall cause such Shelf Registration Statement to remain continuously effective
for such time period as is specified in such request, but for no time period
longer than the period ending on the earliest of (A) the third anniversary of
the date of filing of such Shelf Registration, (B) the date on which all
Registrable Securities covered by such Shelf Registration have been sold
pursuant to the Shelf Registration, and (C) the date as of which there are no
longer any Registrable Securities covered by such Shelf Registration in
existence. Without limiting the generality of the foregoing, unless SunEdison
instructs the Company otherwise in writing, prior to expiration of the Holdback
Period, the Company shall use its reasonable best efforts to prepare a Shelf
Registration Statement with respect to all of the Registrable Securities held by
or issuable to SunEdison or its Affiliates in accordance with the terms of the
Exchange Agreement (or such other number of Registrable Securities specified in
writing by SunEdison or its Affiliates) to enable such Shelf Registration
Statement to be filed with the Securities and Exchange Commission as soon as
practicable after the expiration of the Holdback Period.

(ii) In the event that a Shelf Registration Statement is effective, the holders
of a majority of the Registrable Securities covered by such Shelf Registration
Statement shall have the right at any time or from time to time to elect to sell
pursuant to an offering (including an underwritten offering (an “Underwritten
Takedown”)) Registrable Securities available for sale pursuant to such
registration statement (“Shelf Registrable Securities”), so long as the Shelf
Registration Statement remains in effect, and the Company shall pay all
Registration Expenses in connection therewith. The holders of a majority of the
Registrable Securities covered by such Shelf Registration Statement shall make
such election by delivering to the Company a written request (a “Shelf Offering
Request”) for such offering specifying the number of Shelf Registrable
Securities that the holders desire to sell pursuant to such offering (the “Shelf
Offering”). As promptly as practicable, but no later than two Business Days
after receipt of a Shelf Offering Request, the Company shall give written notice
(the “Shelf Offering Notice”) of such Shelf Offering Request to all other
holders of Shelf Registrable Securities. The

 

6



--------------------------------------------------------------------------------

Company, subject to Sections 2(e) and 8 hereof, shall include in such Shelf
Offering the Shelf Registrable Securities of any other holder of Shelf
Registrable Securities that shall have made a written request to the Company for
inclusion in such Shelf Offering (which request shall specify the maximum number
of Shelf Registrable Securities intended to be disposed of by such Holder)
within seven days after the receipt of the Shelf Offering Notice. The Company
shall, as expeditiously as possible (and in any event within 20 days after the
receipt of a Shelf Offering Request, unless a longer period is agreed to by the
holders of a majority of the Registrable Securities that made the Shelf Offering
Request), use its reasonable best efforts to facilitate such Shelf Offering.
Each Holder agrees that such Holder shall treat as confidential the receipt of
the Shelf Offering Notice and shall not disclose or use the information
contained in such Shelf Offering Notice without the prior written consent of the
Company until such time as the information contained therein is or becomes
available to the public generally, other than as a result of disclosure by the
Holder in breach of the terms of this Agreement.

(iii) Notwithstanding the foregoing, if the holders of a majority of the
Registrable Securities wish to engage in an underwritten block trade off of a
Shelf Registration Statement (either through filing an Automatic Shelf
Registration Statement or through a take-down from an already existing Shelf
Registration Statement), then notwithstanding the foregoing time periods, such
Holders only need to notify the Company of the block trade Shelf Offering two
Business Days prior to the day such offering is to commence (unless a longer
period is agreed to by the holders of a majority of the Registrable Securities
wishing to engage in the underwritten block trade) and the Company shall
promptly notify other holders of Registrable Securities and such other holders
of Registrable Securities must elect whether or not to participate by the next
Business Day (i.e., one Business Day prior to the day such offering is to
commence) (unless a longer period is agreed to by the holders of a majority of
the Registrable Securities wishing to engage in the underwritten block trade)
and the Company shall as expeditiously as possible use its reasonable best
efforts to facilitate such offering (which may close as early as three Business
Days after the date it commences); provided that the holders of a majority of
the Registrable Securities shall use commercially reasonable efforts to work
with the Company and the underwriters prior to making such request in order to
facilitate preparation of the registration statement, prospectus and other
offering documentation related to the underwritten block trade.

(iv) The Company shall, at the request of the holders of a majority of the
Registrable Securities covered by a Shelf Registration Statement, file any
prospectus supplement or, if the applicable Shelf Registration Statement is an
Automatic Shelf Registration Statement, any post-effective amendments and
otherwise take any action necessary to include therein all disclosure and
language deemed necessary or advisable by the holders of a majority of the
Registrable Securities to effect such Shelf Offering.

(e) Priority on Demand Registrations and Shelf Offerings. The Company shall not
include in any Demand Registration or Shelf Offering any securities that are not
Registrable Securities without the prior written consent of the holders of at
least a majority of the Registrable Securities included in such registration,
other than pursuant to the terms of the Units Registration Agreement. If a
Demand Registration or a Shelf Offering is an underwritten offering and the
managing underwriters advise the Company in writing that in their

 

7



--------------------------------------------------------------------------------

opinion the number of Registrable Securities and, if permitted hereunder, other
securities requested to be included in such offering exceeds the number of
Registrable Securities and other securities, if any, that can be sold therein
without adversely affecting the marketability, proposed offering price, timing
or method of distribution of the offering, the Company shall include in such
offering prior to the inclusion of any securities which are not Registrable
Securities the number of Registrable Securities requested to be included which,
in the opinion of such underwriters, can be sold, without any such adverse
effect, pro rata among the respective holders thereof on the basis of the amount
of Registrable Securities owned by each such holder. Alternatively, if the
number of Registrable Securities which can be included on a Shelf Registration
Statement is otherwise limited by Instruction I.B.6 to Form S-3 (or any
successor provision thereto), the Company shall include in such offering prior
to the inclusion of any securities which are not Registrable Securities the
number of Registrable Securities requested to be included which can be included
on such Shelf Registration Statement in accordance with the requirements of Form
S-3, pro rata among the respective holders thereof on the basis of the amount of
Registrable Securities owned by each such holder.

(f) Restrictions on Demand Registration and Shelf Offerings. The Company shall
not be obligated to effect any Demand Registration within 90 days after the
effective date of a previous Demand Registration or a previous registration in
which Registrable Securities were included pursuant to Section 3 and in which
there was no reduction in the number of Registrable Securities requested to be
included. The Company may, with the consent of the holders of a majority of the
Registrable Securities, postpone, for up to 60 days from the date of the
request, the filing or the effectiveness of a registration statement for a
Demand Registration or suspend the use of a prospectus that is part of a Shelf
Registration Statement for up to 60 days from the date of the Suspension Notice
(as defined below) and therefore suspend sales of the Shelf Registrable
Securities (such period, the “Suspension Period”) by providing written notice to
the holders of Registrable Securities if (A) the Company’s board of directors
determines in its reasonable good faith judgment that the offer or sale of
Registrable Securities would reasonably be expected to have a material adverse
effect on any proposal or plan by the Company or any Subsidiary to engage in any
material acquisition of assets or stock (other than in the ordinary course of
business) or any material merger, consolidation, tender offer, recapitalization,
reorganization or other transaction involving the Company and (B) upon advice of
counsel, the sale of Registrable Securities pursuant to the registration
statement would require disclosure of non-public material information not
otherwise required to be disclosed under applicable law, and (C) (x) the Company
has a bona fide business purpose for preserving the confidentiality of such
transaction or (y) disclosure would have a material adverse effect on the
Company or the Company’s ability to consummate such transaction; provided that
in such event, the holders of Registrable Securities shall be entitled to
withdraw such request for a Demand Registration or underwritten Shelf Offering
and the Company shall pay all Registration Expenses in connection with such
Demand Registration or Shelf Offering. The Company may delay a Demand
Registration hereunder only once in any twelve-month period, except with the
consent of the holders of a majority of the Registrable Securities. The Company
also may extend the Suspension Period for an additional consecutive 60 days with
the consent of the holders of a majority of the Registrable Securities, which
consent shall not be unreasonably withheld.

(i) In the case of an event that causes the Company to suspend the use of a
Shelf Registration Statement as set forth in paragraph (f)(i) above or pursuant
to

 

8



--------------------------------------------------------------------------------

Section 5(a)(vi) (a “Suspension Event”), the Company shall give a notice to the
holders of Registrable Securities registered pursuant to such Shelf Registration
Statement (a “Suspension Notice”) to suspend sales of the Registrable Securities
and such notice shall state generally the basis for the notice and that such
suspension shall continue only for so long as the Suspension Event or its effect
is continuing. A Holder shall not affect any sales of the Registrable Securities
pursuant to such Shelf Registration Statement (or such filings) at any time
after it has received a Suspension Notice from the Company and prior to receipt
of an End of Suspension Notice (as defined below). Each Holder agrees that such
Holder shall treat as confidential the receipt of the Suspension Notice and
shall not disclose or use the information contained in such Suspension Notice
without the prior written consent of the Company until such time as the
information contained therein is or becomes available to the public generally,
other than as a result of disclosure by the Holder in breach of the terms of
this Agreement. The Holders may recommence effecting sales of the Registrable
Securities pursuant to the Shelf Registration Statement (or such filings)
following further written notice to such effect (an “End of Suspension Notice”)
from the Company, which End of Suspension Notice shall be given by the Company
to the Holders and to the Holders’ counsel, if any, promptly following the
conclusion of any Suspension Event and its effect.

(ii) Notwithstanding any provision herein to the contrary, if the Company shall
give a Suspension Notice with respect to any Shelf Registration Statement
pursuant to this Section 2(f), the Company agrees that it shall extend the
period of time during which such Shelf Registration Statement shall be
maintained effective pursuant to this Agreement by the number of days during the
period from the date of receipt by the Holders of the Suspension Notice to and
including the date of receipt by the Holders of the End of Suspension Notice and
provide copies of any supplemented or amended prospectus necessary to resume
sales, with respect to each Suspension Event; provided that such period of time
shall not be extended beyond the date that there are no longer Registrable
Securities covered by such Shelf Registration Statement.

(g) Selection of Underwriters. The holders of a majority of the Registrable
Securities included in any Demand Registration shall have the right to select
the investment banker(s) and manager(s) to administer the offering, subject to
the Company’s approval which shall not be unreasonably withheld, conditioned or
delayed. If any Shelf Offering is an Underwritten Offering, the holders of a
majority of the Registrable Securities participating in such Underwritten
Offering shall have the right to select the investment banker(s) and manager(s)
to administer the offering relating to such Shelf Offering, subject to the
Company’s approval, which shall not be unreasonably withheld, conditioned or
delayed.

(h) Other Registration Rights. Except as provided in this Agreement and the
Units Registration Agreement, the Company shall not grant to any Persons the
right to request the Company or any Subsidiary to register any Capital Stock of
the Company or any Subsidiary, or any securities convertible or exchangeable
into or exercisable for such securities, without the prior written consent of
the holders of a majority of the Registrable Securities.

 

9



--------------------------------------------------------------------------------

Section 3. Piggyback Registrations.

(a) Right to Piggyback. Whenever the Company proposes to register any of its
securities under the Securities Act (other than (i) pursuant to a Demand
Registration, (ii) in connection with registrations on Form S-4 or S-8
promulgated by the Securities and Exchange Commission or any successor or
similar forms or (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of Registrable Securities), and the
registration form to be used may be used for the registration of Registrable
Securities (a “Piggyback Registration”), the Company shall give prompt written
notice to the persons listed on the Schedule of Investors attached hereto (in
any event within three Business Days after its receipt of notice of any exercise
of demand registration rights other than under this Agreement) and, subject to
the terms of Section 3(c) and Section 3(d), shall include in such Piggyback
Registration (and in all related registrations or qualifications under blue sky
laws and in any related underwriting) all Registrable Securities with respect to
which the Company has received written requests for inclusion therein within 20
days after delivery of the Company’s notice.

(b) Piggyback Expenses. The Registration Expenses of the holders of Registrable
Securities shall be paid by the Company in all Piggyback Registrations, whether
or not any such registration became effective.

(c) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Company shall include in such registration (i) first, the
securities the Company proposes to sell, (ii) second, the Registrable Securities
requested to be included in such registration which, in the opinion of the
underwriters, can be sold without any such adverse effect, pro rata among the
Holders of such Registrable Securities on the basis of the number of shares
owned by each such Holder, and (iii) third, other securities requested to be
included in such registration which, in the opinion of the underwriters, can be
sold without any such adverse effect. Registrable Securities beneficially owned
by any officer of the Company shall not be eligible to be included in any
primary offering of Common Stock without the Company’s consent.

(d) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities, and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability, proposed offering price, timing or method
of distribution of the offering, the Company shall include in such registration
(i) first, the securities requested to be included therein by the holders
initially requesting such registration which, in the opinion of the
underwriters, can be sold without any such adverse effect, pro rata among the
holders of such securities on the basis of the number of securities owned by
such holder, (ii) second, the Registrable Securities requested to be included in
such registration which, in the opinion of the underwriters, can be sold without
any such adverse effect, pro rata among the Holders of such securities on the
basis of the number of securities owned by such Holder, and (iii) third, other
securities requested to be included in such registration which, in the opinion
of the underwriters, can be sold without any such adverse effect.

 

10



--------------------------------------------------------------------------------

(e) Selection of Underwriters. If any Piggyback Registration is an underwritten
offering, the selection of investment banker(s) and manager(s) for the offering
must be approved by the holders of a majority of the Registrable Securities
included in such Piggyback Registration. Such approval shall not be unreasonably
withheld, conditioned or delayed.

(f) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 3
whether or not any holder of Registrable Securities has elected to include
securities in such registration. The Registration Expenses of such withdrawn
registration shall be borne by the Company in accordance with Section 6.

Section 4. Holdback Agreements.

(a) Holders of Registrable Securities. If required by the holders of a majority
of the Registrable Securities, each holder of Registrable Securities shall enter
into lock-up agreements with the managing underwriter(s) of an underwritten
Public Offering in such form as agreed to by the holders of a majority of the
Registrable Securities participating in such Public Offering. In the absence of
any such lock-up agreement, each holder of Registrable Securities agrees as
follows:

(i) in connection with the Company’s IPO, such Holder shall not (A) offer, sell,
contract to sell, pledge or otherwise dispose of (including sales pursuant to
Rule 144), directly or indirectly, any Capital Stock of the Company or Global
LLC (including Capital Stock of the Company or Global LLC that may be deemed to
be owned beneficially by such holder in accordance with the rules and
regulations of the Securities and Exchange Commission) (collectively,
“Securities”), (B) enter into a transaction which would have the same effect as
described in clause (A) above, (C) enter into any swap, hedge or other
arrangement that transfers, in whole or in part, any of the economic
consequences of ownership of any Securities, whether such transaction is to be
settled by delivery of such Securities, in cash or otherwise (each of (A),
(B) and (C) above, a “Sale Transaction”), or (D) publicly disclose the intention
to enter into any Sale Transaction, commencing on the earlier of the date on
which the Company gives notice to the holders of Registrable Securities that a
preliminary prospectus has been circulated for the IPO or the “pricing” of such
offering and continuing to the date that is 180 days following the date of the
final prospectus for the IPO (the “Holdback Period”), unless the underwriters
managing the IPO otherwise agree in writing;

(ii) in connection with all underwritten Public Offerings (including the
Company’s IPO), such Holder shall not effect any Sale Transaction commencing on
the earlier of the date on which the Company gives notice to the holders of
Registrable Securities of the circulation of a preliminary or final prospectus
for such Public Offering or the “pricing” of such offering and continuing to the
date that is 90 days following the date of the final prospectus for such Public
Offering (a “Follow-On Holdback Period”), unless, if an underwritten Public
Offering, the underwriters managing the Public Offering

 

11



--------------------------------------------------------------------------------

otherwise agree in writing; and (iii) in the event that (A) the Company issues
an earnings release or discloses other material information or a material event
relating to the Company and its Subsidiaries occurs during the last 17 days of
the Holdback Period or any Follow-On Holdback Period (as applicable) or
(B) prior to the expiration of the Holdback Period or any Follow-On Holdback
Period (as applicable), the Company announces that it will release earnings
results during the 16-day period beginning upon the expiration of such period,
then to the extent necessary for a managing or co-managing underwriter of a
registered offering hereunder to comply with FINRA Rule 2711(f)(4), if agreed to
by the holders of a majority of the Registrable Securities selling in such
Underwritten Offering, the Holdback Period or the Follow-On Holdback Period (as
applicable) shall be extended until 18 days after the earnings release or
disclosure of other material information or the occurrence of the material
event, as the case may be (a “Holdback Extension”).

The Company may impose stop-transfer instructions with respect to the shares of
Common Stock and units of Global LLC (or other securities) subject to the
restrictions set forth in this Section 4(a) until the end of such period,
including any Holdback Extension.

(b) The Company. The Company (i) shall not file any registration statement for a
Public Offering or cause any such registration statement to become effective, or
effect any public sale or distribution of its equity securities, or any
securities, options or rights convertible into or exchangeable or exercisable
for such securities (including any Class B Units or Class B1 units of Global
LLC) during any Holdback Period or Follow-On Holdback Period (as extended during
any Holdback Extension), and (ii) shall use its reasonable best efforts to cause
(A) each holder of at least one percent (1%) (on a fully-diluted basis) of its
Common Stock, or any securities convertible into or exchangeable or exercisable
for Common Stock (including Class B Units and Class B1 units of Global LLC),
purchased from the Company or Global LLC, as applicable, at any time after the
date of this Agreement (other than in a Public Offering) and (B) each of its
directors and executive officers to agree not to effect any Sale Transaction
during any Holdback Period or Follow-On Holdback Period (as extended during any
Holdback Extension), except as part of such underwritten registration, if
otherwise permitted, unless the underwriters managing the Public Offering
otherwise agree in writing.

Section 5. Registration Procedures.

(a) Whenever the holders of Registrable Securities have requested that any
Registrable Securities be registered pursuant to this Agreement or have
initiated a Shelf Offering, (i) such holders shall, if applicable, cause such
Registrable Securities to be exchanged into shares of Common Stock in accordance
with the terms of the Exchange Agreement prior to sale of such Registrable
Securities and (ii) the Company shall use its reasonable best efforts to effect
the registration and the sale of such Registrable Securities in accordance with
the intended method of disposition thereof held by a holder of Registrable
Securities requesting registration, and pursuant thereto the Company shall as
expeditiously as possible:

(i) in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and file with the Securities and
Exchange Commission a registration statement, and all amendments and supplements
thereto and

 

12



--------------------------------------------------------------------------------

related prospectuses, with respect to such Registrable Securities and use its
reasonable best efforts to cause such registration statement to become effective
(provided that before filing a registration statement or prospectus or any
amendments or supplements thereto, the Company shall furnish to the counsel
selected by the holders of a majority of the Registrable Securities covered by
such registration statement copies of all such documents proposed to be filed,
which documents shall be subject to the review and comment of such counsel);

(ii) notify each holder of Registrable Securities of (A) the issuance by the
Securities and Exchange Commission of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose, (B) the receipt by the Company or its counsel of any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, and (C) the effectiveness of
each registration statement filed hereunder;

(iii) prepare and file with the Securities and Exchange Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period ending when all of the securities covered by
such registration statement have been disposed of in accordance with the
intended methods of distribution by the sellers thereof set forth in such
registration statement (but not in any event before the expiration of any longer
period required under the Securities Act or, if such registration statement
relates to an underwritten Public Offering, such longer period as in the opinion
of counsel for the underwriters a prospectus is required by law to be delivered
in connection with sale of Registrable Securities by an underwriter or dealer)
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such registration statement;

(iv) furnish to each seller of Registrable Securities thereunder such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;

(v) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Company shall not be required to (A) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subparagraph or (B) consent to general service of process
in any such jurisdiction or (C) subject itself to taxation in any such
jurisdiction);

 

13



--------------------------------------------------------------------------------

(vi) notify each seller of such Registrable Securities (A) promptly after it
receives notice thereof, of the date and time when such registration statement
and each post-effective amendment thereto has become effective or a prospectus
or supplement to any prospectus relating to a registration statement has been
filed and when any registration or qualification has become effective under a
state securities or blue sky law or any exemption thereunder has been obtained,
(B) promptly after receipt thereof, of any request by the Securities and
Exchange Commission for the amendment or supplementing of such registration
statement or prospectus or for additional information, and (C) at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such registration statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
subject to Section 2(f), at the request of any such seller, the Company shall
prepare a supplement or amendment to such prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not contain an untrue statement of a material fact or omit to state any
fact necessary to make the statements therein not misleading;

(vii) use reasonable best efforts to cause all such Registrable Securities to be
listed on each securities exchange on which similar securities issued by the
Company are then listed and, if not so listed, to be listed on a securities
exchange and, without limiting the generality of the foregoing, to arrange for
at least two market markers to register as such with respect to such Registrable
Securities with FINRA;

(viii) use reasonable best efforts to provide a transfer agent and registrar for
all such Registrable Securities not later than the effective date of such
registration statement;

(ix) enter into and perform such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the holders of
a majority of the Registrable Securities being sold or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities (including, without limitation, effecting a stock split,
combination of shares, recapitalization or reorganization);

(x) make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate and
business documents and properties of the Company as shall be necessary to enable
them to exercise their due diligence responsibility, and cause the Company’s
officers, directors, employees, agents, representatives and independent
accountants to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement;

(xi) take all reasonable actions to ensure that any Free Writing Prospectus
utilized in connection with any Demand Registration or Piggyback Registration
hereunder complies in all material respects with the Securities Act, is filed in

 

14



--------------------------------------------------------------------------------

accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, shall not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

(xii) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Securities and Exchange Commission, and make
available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months beginning with
the first day of the Company’s first full calendar quarter after the effective
date of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158;

(xiii) to the extent that a Holder, in its sole and exclusive judgment, might be
deemed to be an underwriter of any Registrable Securities or a controlling
person of the Company, permit such Holder to participate in the preparation of
such registration or comparable statement and allow such Holder to provide
language for insertion therein, in form and substance satisfactory to the
Company, which in the reasonable judgment of such Holder and its counsel should
be included;

(xiv) in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or the issuance of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Common Stock included in such registration statement for
sale in any jurisdiction use reasonable best efforts promptly to obtain the
withdrawal of such order;

(xv) use its reasonable best efforts to cause such Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
sellers thereof to consummate the disposition of such Registrable Securities;

(xvi) cooperate with the holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement and enable such securities to be in such denominations and registered
in such names as the managing underwriter, or agent, if any, or such holders may
request;

(xvii) cooperate with each holder of Registrable Securities covered by the
registration statement and each underwriter or agent participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA;

(xviii) use its reasonable best efforts to make available the executive officers
of the Company to participate with the holders of Registrable Securities and any
underwriters in any “road shows” or other selling efforts that may be reasonably
requested by the Holders in connection with the methods of distribution for the
Registrable Securities;

 

15



--------------------------------------------------------------------------------

(xix) in the case of any underwritten offering, use its reasonable best efforts
to obtain one or more cold comfort letters from the Company’s independent public
accountants in customary form and covering such matters of the type customarily
covered by cold comfort letters as the holders of a majority of the Registrable
Securities being sold reasonably request;

(xx) in the case of any underwritten offering, use its reasonable best efforts
to provide a legal opinion of the Company’s outside counsel, dated the effective
date of such registration statement (and, if such registration includes an
underwritten Public Offering, dated the date of the closing under the
underwriting agreement), the registration statement, each amendment and
supplement thereto, the prospectus included therein (including the preliminary
prospectus) and such other documents relating thereto in customary form and
covering such matters of the type customarily covered by legal opinions of such
nature, which opinion shall be addressed to the underwriters and the holders of
such Registrable Securities;

(xxi) if the Company files an Automatic Shelf Registration Statement covering
any Registrable Securities, use its reasonable best efforts to remain a WKSI
(and not become an ineligible issuer (as defined in Rule 405 under the
Securities Act)) during the period during which such Automatic Shelf
Registration Statement is required to remain effective;

(xxii) if the Company does not pay the filing fee covering the Registrable
Securities at the time an Automatic Shelf Registration Statement is filed, pay
such fee at such time or times as the Registrable Securities are to be sold; and
(xxiii) if the Automatic Shelf Registration Statement has been outstanding for
at least three (3) years, at the end of the third year, file a new Automatic
Shelf Registration Statement covering the Registrable Securities, and, if at any
time when the Company is required to re-evaluate its WKSI status the Company
determines that it is not a WKSI, use its reasonable best efforts to refile the
Shelf Registration Statement on Form S-3 and, if such form is not available,
Form S-1 and keep such registration statement effective during the period during
which such registration statement is required to be kept effective.

(b) Any officer of the Company who is a holder of Registrable Securities agrees
that if and for so long as he or she is employed by the Company or any
Subsidiary thereof, he or she shall participate fully in the sale process in a
manner customary for persons in like positions and consistent with his or her
other duties with the Company, including the preparation of the registration
statement and the preparation and presentation of any road shows.

(c) The Company may require each seller of Registrable Securities as to which
any registration is being effected to furnish the Company such information
regarding such seller and the distribution of such securities as the Company may
from time to time reasonably request in writing.

 

16



--------------------------------------------------------------------------------

(d) If SunEdison or any of its Affiliates seek to effectuate an in-kind
distribution of all or part of their respective Registrable Securities to their
respective direct or indirect equityholders, the Company shall, subject to any
applicable lock-ups, work with the foregoing persons to facilitate such in-kind
distribution in the manner reasonably requested.

Section 6. Registration Expenses.

(a) The Company’s Obligation. All expenses incident to the Company’s performance
of or compliance with this Agreement (including, without limitation, all
registration, qualification and filing fees, fees and expenses of compliance
with securities or blue sky laws, printing expenses, messenger and delivery
expenses, fees and disbursements of custodians, and fees and disbursements of
counsel for the Company and all independent certified public accountants,
underwriters (excluding underwriting discounts and commissions) and other
Persons retained by the Company) (all such expenses being herein called
“Registration Expenses”), shall be borne as provided in this Agreement, except
that the Company shall, in any event, pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit or
quarterly review, the expense of any liability insurance and the expenses and
fees for listing the securities to be registered on each securities exchange on
which similar securities issued by the Company are then listed. Each Person that
sells securities pursuant to a Demand Registration or Piggyback Registration
hereunder shall bear and pay all underwriting discounts and commissions
applicable to the securities sold for such Person’s account.

(b) Counsel Fees and Disbursements. In connection with each Demand Registration,
each Piggyback Registration and each Shelf Offering that is an underwritten
Public Offering, the Company shall reimburse the holders of Registrable
Securities included in such registration for the reasonable fees and
disbursements of one counsel chosen by the holders of a majority of the
Registrable Securities included in such registration or participating in such
Shelf Offering and disbursements of each additional counsel retained by any
holder of Registrable Securities for the purpose of rendering a legal opinion on
behalf of such Holder in connection with any underwritten Demand Registration,
Piggyback Registration or Shelf Offering.

Section 7. Indemnification and Contribution.

(a) By the Company. The Company shall indemnify and hold harmless, to the extent
permitted by law, each holder of Registrable Securities, such Holder’s officers,
directors, managers, employees, agents and representatives, and each Person who
controls such Holder (within the meaning of the Securities Act) (the
“Indemnified Parties”) against all losses, claims, actions, damages, liabilities
and expenses (including with respect to actions or proceedings, whether
commenced or threatened, and including reasonable attorney fees and expenses)
caused by, resulting from, arising out of, based upon or related to any of the
following statements, omissions or violations (each a “Violation”) by the
Company: (i) any untrue or alleged untrue statement of material fact contained
in (A) any registration statement, prospectus, preliminary prospectus or Free
Writing Prospectus, or any amendment thereof or supplement thereto or (B) any
application or other document or communication (in this Section 7, collectively
called an “application”) executed by or on behalf of the Company or based upon
written information furnished by or on behalf of the Company filed in any
jurisdiction in order to qualify any

 

17



--------------------------------------------------------------------------------

securities covered by such registration under the securities laws thereof,
(ii) any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading or (iii) any
violation or alleged violation by the Company of the Securities Act or any other
similar federal or state securities laws or any rule or regulation promulgated
thereunder applicable to the Company and relating to action or inaction required
of the Company in connection with any such registration, qualification or
compliance. In addition, the Company will reimburse such Indemnified Party for
any legal or any other expenses reasonably incurred by them in connection with
investigating or defending any such losses. Notwithstanding the foregoing, the
Company shall not be liable in any such case to the extent that any such losses
result from, arise out of, are based upon, or relate to an untrue statement or
alleged untrue statement, or omission or alleged omission, made in such
registration statement, any such prospectus, preliminary prospectus or Free
Writing Prospectus or any amendment or supplement thereto, or in any
application, in reliance upon, and in conformity with, written information
prepared and furnished in writing to the Company by such Indemnified Party
expressly for use therein or by such Indemnified Party’s failure to deliver a
copy of the registration statement or prospectus or any amendments or
supplements thereto after the Company has furnished such Indemnified Party with
a sufficient number of copies of the same. In connection with an underwritten
offering, the Company shall indemnify such underwriters, their officers and
directors, and each Person who controls such underwriters (within the meaning of
the Securities Act) to the same extent as provided above with respect to the
indemnification of the Indemnified Parties.

(b) By Each Holder. In connection with any registration statement in which a
holder of Registrable Securities is participating, each such Holder shall
furnish to the Company in writing such information and affidavits as the Company
reasonably requests for use in connection with any such registration statement
or prospectus and, to the extent permitted by law, shall indemnify the Company,
its officers, directors, managers, employees, agents and representatives, and
each Person who controls the Company (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expenses resulting from any
untrue or alleged untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such
Holder; provided that the obligation to indemnify shall be individual, not joint
and several, for each holder and shall be limited to the net amount of proceeds
received by such Holder from the sale of Registrable Securities pursuant to such
registration statement.

(c) Claim Procedure. Any Person entitled to indemnification hereunder shall
(i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
prompt notice shall impair any Person’s right to indemnification hereunder only
to the extent such failure has prejudiced the indemnifying party) and
(ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such

 

18



--------------------------------------------------------------------------------

consent shall not be unreasonably withheld, conditioned or delayed). An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim shall not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim. In such instance, the
conflicted indemnified parties shall have a right to retain one separate
counsel, chosen by the holders of a majority of the Registrable Securities
included in the registration if such Holders are indemnified parties, at the
expense of the indemnifying party.

(d) Contribution. If the indemnification provided for in this Section 7 is held
by a court of competent jurisdiction to be unavailable to, or is insufficient to
hold harmless, an indemnified party or is otherwise unenforceable with respect
to any loss, claim, damage, liability or action referred to herein, then the
indemnifying party shall contribute to the amounts paid or payable by such
indemnified party as a result of such loss, claim, damage, liability or action
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the statements or omissions which resulted in such loss,
claim, damage, liability or action as well as any other relevant equitable
considerations; provided that the maximum amount of liability in respect of such
contribution shall be limited, in the case of each seller of Registrable
Securities, to an amount equal to the net proceeds actually received by such
seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just or
equitable if the contribution pursuant to this Section 7(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account such equitable considerations. The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses referred to herein shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim which is the subject
hereof. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.

(e) Release. No indemnifying party shall, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.

(f) Non-exclusive Remedy; Survival. The indemnification and contribution
provided for under this Agreement shall be in addition to any other rights to
indemnification or contribution that any indemnified party may have pursuant to
law or contract and shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and shall survive the
transfer of Registrable Securities and the termination or expiration of this
Agreement.

 

19



--------------------------------------------------------------------------------

Section 8. Underwritten Offerings.

(a) Participation. No Person may participate in any offering hereunder which is
underwritten unless such Person (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements (including, without
limitation, pursuant to any over-allotment or “green shoe” option requested by
the underwriters; provided that no holder of Registrable Securities shall be
required to sell more than the number of Registrable Securities such Holder has
requested to include) and (ii) completes and executes all questionnaires, powers
of attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements. Each holder of Registrable
Securities shall execute and deliver such other agreements as may be reasonably
requested by the Company and the lead managing underwriter(s) that are
consistent with such Holder’s obligations under Section 4, Section 5 and this
Section 8(a) or that are necessary to give further effect thereto. To the extent
that any such agreement is entered into pursuant to, and consistent with,
Section 4 and this Section 8(a), the respective rights and obligations created
under such agreement shall supersede the respective rights and obligations of
the Holders, the Company and the underwriters created pursuant to this Section
8(a).

(b) Price and Underwriting Discounts. In the case of an underwritten Demand
Registration or Underwritten Takedown requested by Holders pursuant to this
Agreement, the price, underwriting discount and other financial terms of the
related underwriting agreement for the Registrable Securities shall be
determined by the Holders of a majority of the Registrable Securities included
in such underwritten offering.

(c) Suspended Distributions. Each Person that is participating in any
registration under this Agreement, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 5(a)(vi), shall
immediately discontinue the disposition of its Registrable Securities pursuant
to the registration statement until such Person’s receipt of the copies of a
supplemented or amended prospectus as contemplated by Section 5(a)(vi). In the
event the Company has given any such notice, the applicable time period set
forth in Section 5(a)(iii) during which a Registration Statement is to remain
effective shall be extended by the number of days during the period from and
including the date of the giving of such notice pursuant to this Section 8(c) to
and including the date when each seller of Registrable Securities covered by
such registration statement shall have received the copies of the supplemented
or amended prospectus contemplated by Section 5(a)(vi).

Section 9. Additional Parties; Joinder. Subject to the prior written consent of
the Holders of a majority of the Registrable Securities, the Company may permit
any Person who acquires Common Stock or rights to acquire Common Stock from the
Company after the date hereof to become a party to this Agreement and to succeed
to all of the rights and obligations of a “Holder of Registrable Securities”
under this Agreement by obtaining an executed joinder to this Agreement from
such Person in the form of Exhibit A attached hereto (a “Joinder”). Upon the
execution and delivery of a Joinder by such Person, the Common Stock or Class B
Units of Global LLC acquired by such Person (the “Acquired Common”) shall
constitute Registrable Securities and such Person shall be a Holder of
Registrable Securities under this Agreement with respect to the Acquired Common,
and the Company shall add such Person’s name and address to the Schedule of
Investors hereto and circulate such information to the parties to this
Agreement.

 

20



--------------------------------------------------------------------------------

Section 10. Current Public Information. At all times after the Company has filed
a registration statement with the Securities and Exchange Commission pursuant to
the requirements of either the Securities Act or the Exchange Act, the Company
shall file all reports required to be filed by it under the Securities Act and
the Exchange Act and shall take such further action as any holder or holders of
Registrable Securities may reasonably request, all to the extent required to
enable such Holders to sell Registrable Securities pursuant to Rule 144. Upon
request, the Company shall deliver to any Holder of Restricted Securities a
written statement as to whether it has complied with such requirements.

Section 11. Subsidiary Public Offering. If, after an initial Public Offering of
the Capital Stock of one of its Subsidiaries (including Global LLC), the Company
distributes securities of such Subsidiary to its equity holders, then the rights
and obligations of the Company pursuant to this Agreement shall apply, mutatis
mutandis, to such Subsidiary, and the Company shall cause such Subsidiary to
comply with such Subsidiary’s obligations under this Agreement.

Section 12. Transfer of Registrable Securities.

(a) Restrictions on Transfers. Notwithstanding anything to the contrary
contained herein, except in the case of (i) a transfer to the Company, (ii) a
transfer by SunEdison or any of its Affiliates to its respective stockholders or
other equityholders, (iii) a Public Offering, (iv) a sale pursuant to Rule 144
after the completion of the IPO or (v) a transfer in connection with a sale of
the Company, prior to transferring any Registrable Securities to any Person
(including, without limitation, by operation of law), the transferring Holder
shall cause the prospective transferee to execute and deliver to the Company a
Joinder agreeing to be bound by the terms of this Agreement. Any transfer or
attempted transfer of any Registrable Securities in violation of any provision
of this Agreement shall be void, and the Company shall not record such transfer
on its books or treat any purported transferee of such Registrable Securities as
the owner thereof for any purpose.

(b) Legend. Each certificate evidencing any Registrable Securities and each
certificate issued in exchange for or upon the transfer of any Registrable
Securities (unless such Registrable Securities would no longer be Registrable
Securities after such transfer) shall be stamped or otherwise imprinted with a
legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS SET FORTH IN A REGISTRATION RIGHTS AGREEMENT DATED
AS OF [            ], 2015 AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”)
AND CERTAIN OF THE COMPANY’S STOCKHOLDERS, AS AMENDED FROM TIME TO TIME. A COPY
OF SUCH REGISTRATION RIGHTS AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE
COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

 

21



--------------------------------------------------------------------------------

The Company shall imprint such legend on certificates evidencing Registrable
Securities outstanding prior to the date hereof, and shall cause Global LLC to
imprint such legend on certificates evidencing Class B Units exchangeable for
Registrable Securities outstanding prior to the date hereof. The legend set
forth above shall be removed from the certificates evidencing any securities
that have ceased to be Registrable Securities.

Section 13. General Provisions.

(a) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended, modified or waived only with the prior written
consent of the Company and holders of a majority of the Registrable Securities;
provided that no such amendment, modification or waiver that would materially
and adversely affect a Holder or group of holders of Registrable Securities in a
manner materially different than any other Holder or group of holders of
Registrable Securities (other than amendments and modifications required to
implement the provisions of Section 9), shall be effective against such Holder
or group of holders of Registrable Securities without the consent of the holders
of a majority of the Registrable Securities that are held by the group of
Holders that is materially and adversely affected thereby. The failure or delay
of any Person to enforce any of the provisions of this Agreement shall in no way
be construed as a waiver of such provisions and shall not affect the right of
such Person thereafter to enforce each and every provision of this Agreement in
accordance with its terms. A waiver or consent to or of any breach or default by
any Person in the performance by that Person of his, her or its obligations
under this Agreement shall not be deemed to be a consent or waiver to or of any
other breach or default in the performance by that Person of the same or any
other obligations of that Person under this Agreement.

(b) Remedies. The parties to this Agreement shall be entitled to enforce their
rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor. The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

(c) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited, invalid,
illegal or unenforceable in any respect under any applicable law or regulation
in any jurisdiction, such prohibition, invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement in such jurisdiction or in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such prohibited, invalid, illegal or unenforceable
provision had never been contained herein.

 

22



--------------------------------------------------------------------------------

(d) Entire Agreement. Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.

(e) Successors and Assigns. This Agreement shall bind and inure to the benefit
and be enforceable by the Company and its successors and assigns and the holders
of Registrable Securities and their respective successors and assigns (whether
so expressed or not). In addition, whether or not any express assignment has
been made, the provisions of this Agreement which are for the benefit of
purchasers or holders of Registrable Securities are also for the benefit of, and
enforceable by, any subsequent holder of Registrable Securities.

(f) Notices. Any notice, demand or other communication to be given under or by
reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (i) when delivered personally to the recipient,
(ii) when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient; but if not, then on the next Business Day,
(iii) one Business Day after it is sent to the recipient by reputable overnight
courier service (charges prepaid) or (iv) three Business Days after it is mailed
to the recipient by first class mail, return receipt requested. Such notices,
demands and other communications shall be sent to the Company at the address
specified below and to any holder of Registrable Securities or to any other
party subject to this Agreement at such address as indicated on Schedule of
Investors hereto, or at such address or to the attention of such other Person as
the recipient party has specified by prior written notice to the sending party.
Any party may change such party’s address for receipt of notice by giving prior
written notice of the change to the sending party as provided herein. The
Company’s address is:

TerraForm Global, Inc.

7550 Wisconsin Avenue, 9th Floor

Bethesda, Maryland 20814

Attn: General Counsel

Facsimile: (240) 762-7900

With a copy to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attn: Dennis M. Myers, P.C.

Facsimile: (312) 862-2200

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

(g) Business Days. If any time period for giving notice or taking action
hereunder expires on a day that is not a Business Day, the time period shall
automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.

 

23



--------------------------------------------------------------------------------

(h) Governing Law. The corporate law of the State of Delaware shall govern all
issues and questions concerning the relative rights of the Company and its
stockholders. All other issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

(i) MUTUAL WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

(j) CONSENT TO JURISDICTION AND SERVICE OF PROCESS. EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF NEW YORK, BOROUGH
OF MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING
OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY. EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY
PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S
RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED
TO JURISDICTION IN THIS PARAGRAPH. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE, AND HEREBY AND THEREBY FURTHER

IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(k) No Recourse. Notwithstanding anything to the contrary in this Agreement, the
Company and each holder of Registrable Securities agrees and acknowledges that
no recourse under this Agreement or any documents or instruments delivered in
connection with this Agreement, shall be had against any current or future
director, officer, employee, general or limited partner or member of any holder
of Registrable Securities or of any Affiliate or assignee thereof, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of any holder of Registrable

 

24



--------------------------------------------------------------------------------

Securities or any current or future member of any holder of Registrable
Securities or any current or future director, officer, employee, partner or
member of any holder of Registrable Securities or of any Affiliate or assignee
thereof, as such for any obligation of any holder of Registrable Securities
under this Agreement or any documents or instruments delivered in connection
with this Agreement for any claim based on, in respect of or by reason of such
obligations or their creation.

(l) Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word “including” in this Agreement shall be by way of
example rather than by limitation.

(m) No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

(n) Counterparts. This Agreement may be executed in multiple counterparts, any
one of which need not contain the signature of more than one party, but all such
counterparts taken together shall constitute one and the same agreement.

(o) Electronic Delivery. This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent executed and delivered by means of a photographic,
photostatic, facsimile or similar reproduction of such signed writing using a
facsimile machine or electronic mail shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

(p) Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each holder of Registrable Securities shall execute and
deliver any additional documents and instruments and perform any additional acts
that may be necessary or appropriate to effectuate and perform the provisions of
this Agreement and the transactions contemplated hereby.

(q) No Inconsistent Agreements. The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the holders of Registrable Securities in this Agreement.

*            *             *            *            *

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

TERRAFORM GLOBAL, INC. By:  

/s/ Yana Kravtsova

Name:   Yana Kravtsova Title:   Senior Vice President, General Counsel and
Secretary SUNEDISON, INC. By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Chief Financial Officer

[Signature Page to Registration Rights Agreement]

 

26



--------------------------------------------------------------------------------

SCHEDULE OF INVESTORS

SunEdison, Inc.

13736 Riverport Drive

Maryland Heights, Missouri 63043

Attn: General Counsel

Facsimile: (636) 474-5000

 

27



--------------------------------------------------------------------------------

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT

JOINDER

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of [             ], 2015 (as the same may
hereafter be amended, the “Registration Rights Agreement”), among TerraForm
Global, Inc., a Delaware corporation (the “Company”), and the other person named
as parties therein.

By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Registration Rights Agreement as a holder of Registrable Securities in
the same manner as if the undersigned were an original signatory to the
Registration Rights Agreement, and the undersigned’s shares of Common Stock
issuable upon the exercise of the Class B units of TerraForm Global, LLC shall
be included as Registrable Securities under the Registration Rights Agreement.

Accordingly, the undersigned has executed and delivered this Joinder as of the
     day of         ,         .

 

 

Signature of Stockholder

 

 

 

Print Name of Stockholder Address:

 

 

 

 

Agreed and Accepted as of

 

 

 

TERRAFORM GLOBAL, INC. By:

 

Its:

 

 

28